     8:19-cv-03028-RMG           Date Filed 11/16/20      Entry Number 24        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA


Thomas John Birdsall,               )
                                    )
               Plaintiff,           )                  Civil Action No. 8:19-3028-RMG
                                    )
               vs.                  )
                                    )
Andrew Saul, Commissioner           )
of Social Security,                 )                         ORDER
                                    )
               Defendant.           )
                                    )
____________________________________)

         This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiff’s application for Disability Insurance

Benefits (“DIB”). In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this

matter was referred to the United States Magistrate Judge for pretrial handling. The Magistrate

Judge issued a Report and Recommendation (“R & R”) on October 5, 2020, recommending that

the decision of the Commissioner be reversed and remanded to the agency because the

Administrative Law Judge (“ALJ”) failed to adequately explain the Plaintiff’s RFC for periods

before and after closed periods of disability. The Commissioner has advised the Court that he

does not intend to file objections to the R & R. (Dkt. No. 22).

         The Court ADOPTS the Report and Recommendation as the order of this Court,

REVERSES the decision of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g),

and REMANDS the matter to the Commissioner for further proceedings consistent with this

order.

         AND IT IS SO ORDERED.

                                                 -1-
     8:19-cv-03028-RMG       Date Filed 11/16/20    Entry Number 24       Page 2 of 2




                                                S/ Richard Mark Gergel
                                                Richard Mark Gergel
                                                United States District Judge


Charleston, South Carolina
November 16, 2020




                                          -2-
